Title: To Thomas Jefferson from Meriwether Lewis, 10 April 1801
From: Lewis, Meriwether
To: Jefferson, Thomas



Dear Sir
City of Washington, Apl. 10th. 1801

Enclosed is a letter which was this morning handed me by the Secretary at War. Genl. Smith arrived last evening, his election has succeeded without opposition.
There not being any thing material to detain me longer at this place, I shal set out for Virginia the 12th. inst.: my horse from his lameness is unable to travel, I shall therefore take the advantage of the stage as far as Richmond; perhaps my journey may not be extended further, in which case, I shall leave that place the 23d. on my return hither. Should it be in my power to visit my friends in Albemarle, I shall be at Monticello by the 20th. inst.
Accept assurances of the sinceer regard & attatchment of—Your Most Obt. & very Humble Sert.

Meriwether Lewis

